DETAILED ACTION

Status of Submission
This Office action is responsive to the submission filed on September 26, 2022, which has been entered.

Objections to Amendments – Formalities
The claim amendments filed on September 26, 2022 are objected to because: in claim 14, at line 4, “third door” should read “third door” for proper compliance with 37 CFR 1.173(b)(2), (d) and (g).1 Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 1:  Claims 18, 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 22 require that the controller switches the blower from the noise reducing airflow rate to a variable blower speed “after a predetermined time interval…if the difference between a desired passenger compartment temperature and the current temperature of the passenger compartment is greater than a predetermined amount” (claim 18, ll. 4-7; with essentially the same subject matter in claim 22). According to col. 9, ll. 26-46, the controller 34 has a timer that maintains the blower 24 at the noise reducing airflow rate for a predetermined period of time (following the setting of the noise reducing airflow rate in steps S9 and S8 of Fig. 5) to ensure that the anticipated audio event has time to occur before the controller 34 switches the blower 24 back to the operating airflow rate. According to col. 9, ll. 46-50, the predetermined period of time can be anywhere from 5-25 seconds. According to col. 10, ll. 8-13, the predetermined period of time is either (a) programmed into the controller 34, or (b) a result of the cycling time through iterations of steps S2-S9 in Fig. 5. However, the original disclosure does not describe the switching of the airflow rate after a predetermined time interval as being conditioned by (see “if” in claims 18 and 22) the difference between a desired passenger compartment temperature and the current temperature of the passenger compartment being greater than a predetermined amount. Thus, the conditional “if” clause of claims 18 and 22 is not consistent with the description of the invention in the specification, thereby rendering the claims indefinite. The examiner suggests changing “if” (claims 18 and 22, line 5) to “based on” to clarify that the variable blower speed is determined by the controller based on the existing temperature difference. If this suggestion is adopted, then “is” (claim 18 and 22, line 6) should be changed to “being”.

In claim 22, the term “the desired passenger compartment temperature” (lines 5-6) lacks proper antecedent basis. The examiner suggests changing this to “a desired passenger compartment temperature”.

Claim 23 is included in this rejection because of its dependency.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Asai et al.”
US Publication No. 2005/0194125 A1

“Bowden et al.”
US Publication No. 2009/0174682 A1

“Burnus”
DE Publication No. 101 19 103 A1 (with translation)

“Campbell et al.”
US Publication No. 2010/0097239 A1

“DeLine et al.”
US Patent No. 8,350,683 B2

“Drees”
DE Publication No. 10 2005 033 353 A1 (with translation)

“Hegar et al.”
US Publication No. 2009/0126901 A1

“Hoyle et al.”
GB Publication No. 2 344 646 A

“Kim”
KR Publication No. 10-2007-0034792 A (with translation)

“Noso et al.”
US Patent No. 4,401,852

“Schneiker et al.”
DE Publication No. 100 27 558 A1 (with translation2)

“Schwenzer”
WO Publication No. 03/055707 A1

“Suzuki et al.”
JP Publication No. H07-41794 B23 (with translation4)

“Takeshige et al.”
JP Publication No. H04-208626 A (with translation5)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 2:  Claims 1-4, 11, 14-16, 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. in view of Suzuki et al., Schwenzer, Drees, Kim and Noso et al. (for the teaching of a noise reducing airflow rate) and further in view of Bowden et al. and Asai et al. (for the teaching of a display of the noise reducing airflow rate).
Campbell et al. discloses a vehicle control system 106 capable of controlling and monitoring a variety of vehicle systems including an HVAC system, a navigation system, a communication system, and an audio entertainment system. See Figs. 1-8; ¶ 0040. The control system comprises a display 108 and a user interface 126 having a variety of input devices including control knobs 110, pushbuttons 112, and tactile inputs or pushbuttons 114. See Figs. 2-4; ¶¶ 0041-0043, 0046, 0050. The input devices 110, 112, 114 are used by a user to control functions of a hands-free communication device 120 that wirelessly communicates (via a wireless link 118) with a variety of remote devices 116 including a mobile phone 116a and a personal navigation device (PND) 116b. See Figs. 2-8; ¶¶ 0043, 0045-0047, 0059-0069. The control system 106 includes a controller (data processing system) 122 that controls each function of the control system 106. See Figs. 3-4; ¶ 0048. 
The user uses one of the input devices 114 to configure the control system 106 for hands-free phone operation so that speaking into the console of control system 106 operates the mobile phone 116a (and so that the audio output of the mobile phone 116a is audibly communicated to the user). See ¶ 0043. See also ¶ 0089, which explains that the user hears audio output from a phone call. The controller 122 includes a speech recognition device 136 that allows the user to input voice commands (in a hands-free manner) via an audio input device 128 in the form of a microphone, which voice commands include a command to dial a phone number stored in a phone book to thereby initiate a phone call using the mobile phone 116a, and a command to call a phone number associated with the sender of a text message (received via the mobile phone 116a) to thereby initiate a phone call using the mobile phone 116a. See Fig. 4; ¶¶ 0051, 0053, 0055, 0057, 0070-0071, 0131. 
The user uses one of the input devices 114 to configure the control system 106 for HVAC control, wherein the input devices 110, 112, 114 or voice commands (processed by the speech recognition device 136) are used to control functions of the HVAC system (via an HVAC control module 612) including fan (blower) speed, cabin temperature, and routing of airflow. See Figs. 2, 4 and 7; ¶¶ 0041, 0043, 0055, 0065.
The PND 116b includes a GPS that generates a map with positioning data based on GPS data from a satellite 806, and the vehicle also includes a GPS receiver module 604. See Figs. 5-8; ¶¶ 0060, 0065, 0068, 0091-0095, 0099, 0101-0103. The controller 122 includes a text-to-speech device 138 that converts navigation instructions (turn-by-turn driving directions) received from the PND 116b into audible navigation instructions communicated to the user via an audio output device 130 in the form of a speaker (which may be part of the audio entertainment system). See Figs. 4-6; ¶¶ 0005, 0051, 0053, 0056, 0057, 0060, 0118, 0131. The user can use voice commands (input via the audio input microphone 128) to control functions of the PND 116b. See ¶¶ 0051, 0055, 0094, 0101.
The audio output device (speaker) 130 is also used to provide the user with audio prompts of various functions. See ¶ 0051. The skilled artisan would appreciate that such prompts would include a prompt to answer an incoming phone call during hands-free phone operation. The skilled artisan would also recognize that the speaker 130 or a speaker of the audio entertainment system is used for hands-free phone operation so that the user can hear the audio output from the mobile phone 116a.

Noise Reducing Airflow Rate
With respect to claims 1, 21 and 25, Campbell et al. fails to teach that the controller functions to control operation of the blower (which Campbell et al. calls a fan) initially at an operating airflow rate and switch the blower to a noise reducing airflow rate in response to a signal from one or more of the audio devices indicating it will subsequently produce an audio event, such that the audio event occurs after the switching of the blower to the noise reducing airflow rate.
However, the prior art contains many teachings that establish that it was known in the art, before the effective filing date of the claimed invention, to switch a blower to a noise reducing airflow rate in order to reduce the noise intensity in the passenger compartment and, thus, make it easier for an occupant to both deliver audio inputs (by speaking) to audio devices and hear/understand audio outputs from audio devices.
Suzuki et al. explains (a) the interruption/disruption caused by a blower producing a high noise airflow rate while a user is making a phone call using a wireless communication device, and (b) the desirability of automatically reducing the blower airflow rate at the time of such an audio event. See p. 1, ll. 1-22;6 p. 6, ll. 15-20. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to a mobile phone and produces audio events in the form of phone conversations. 
Suzuki et al. teaches a vehicle HVAC noise control system comprising:
An air handler 2 connected to a passenger compartment 1. See Fig. 2; p. 2, ll. 19-24.
A blower M1 (Fig. 1), 4 (Figs. 2 and 5) operably connected to the air handler 2 to provide a plurality of airflow rates. See Figs. 1, 2 and 5; p. 1, ll. 22-24; p. 2, ll. 24-25 and 30-33; p. 5, ll. 17-33.
An audio event device in the form of a wireless communication device (WCD) 51 having a microphone 53 and a speaker 54 mounted in the passenger compartment 1 for making phone calls (i.e., electronically produced audio events). See Figs. 2 and 5; p. 2, ll. 41-42; p. 3, ll. 12-21
A controller 91 (Fig. 2), 302/303 (Fig. 5) that receives an indication signal from the WCD 51 indicating a phone call is in progress, that responds to the indication signal by switching the blower M1 (Fig. 1), 4 (Figs. 2 and 5) from an operating airflow rate to a noise reducing airflow rate, and that switches the blower back to the operating airflow rate upon the conclusion of the phone call. See Figs. 1-5; p. 1, l. 25 to p. 2, l. 18; p. 3, ll. 16-17 and 21-32; p. 3, l. 40 to p. 6, l. 15. 
Suzuki et al. further explains that the time during which the WCD is in a call is not limited to the actual phone conversation between the user and the other party. Rather, it encompasses the entire period from call initiation to call termination. Call initiation involves either a call request made by the user, or an audible ring tone (produced by the speaker 54) indicating an incoming call. Call termination involves the user hanging up a handset. See p. 1, ll. 4-13. Thus, in Suzuki et al., the WCD 51 outputs an indication signal at the time of call initiation, which indicates to the controller 91 that an audio event in the form of an actual phone conversation will subsequently occur, i.e., the audio event in the form of the actual phone conversation occurs after the indication signal is produced. The skilled artisan would appreciate that this allows the controller 91 to switch the blower to the noise reducing airflow rate just prior to the actual phone conversation so that none of the phone conversation is disrupted by the blower—which is the stated intention and desired result of Suzuki et al.
Schwenzer explains (a) the interruption/disruption caused by a blower producing a high noise airflow rate while a user is (i) making a phone call or (ii) listening to important announcements (traffic, news, etc.) on the radio, and (b) the desirability of automatically reducing the blower airflow rate at the time of such audio events. See p. 2, l. 1 to p. 4, l. 13. These teachings of Schwenzer are very similar to those of Suzuki et al. However, Schwenzer explains that the concern with high blower noise pertains to more than just audio events in the form of phone conversations—it also pertains to other audio events in the form of audio outputs produced by an audio entertainment device. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to various remote sources and produces a variety of audio events, including phone conversations as well as the communication of driving directions and other important navigational information.
Schwenzer teaches a vehicle HVAC noise control system, comprising: 
An air handler 2 connected to a passenger compartment 6 within a vehicle. See Fig. 1, p. 7, ll. 14-22.
A blower (or fan) 40 operably connected to the air handler 2 to provide a plurality of airflow rates (which Schwenzer refers to as fan stages) for air flowing into the passenger compartment 6. See Fig. 1, p. 1, l. 8 to p. 2, l. 6; p. 3, ll. 5-10; p. 4, ll. 7-13; p. 7, ll. 14-18 and 24-30. 
An audio event device 60 configured to electronically produce an audio event to the passenger compartment 6. Specifically, the audio event device 60 is an audio entertainment device (e.g., radio) that produces audio traffic announcements. See Fig. 1; p. 2, ll. 8-12; p. 3, ll. 5-10; p. 3, l. 36 to p. 4, l. 5; p. 9, l. 36 to p. 10, l. 1. Alternatively, the audio event device is a phone device (not shown) for receiving incoming calls and making outgoing calls. See p. 2, ll. 8-12; p. 3, ll. 5-10; p. 3, l. 36 to p. 4, l. 5; p. 5, l. 38 to p. 6, l. 1; p. 8, ll. 12-14; p. 9, ll. 25-29. 
A controller 46 that controls operation of the blower 40 initially at an operating airflow rate, that switches the blower 40 to a noise reducing airflow rate in response to a predefined input signal from the audio event device 60 or the phone device (not shown) indicating that the audio event device 60 or the phone device (not shown) is in the process of producing the audio event (i.e., the traffic announcements or the phone call), and that switches the blower back to the operating airflow rate upon the conclusion of the audio event. See Fig. 1, p. 2, l. 16 to p. 3, l. 10; p. 5, l. 15 to p. 6, l. 12; p. 8, ll. 7-28; p. 9, l. 36 to p. 10, l. 1.
Schwenzer further explains that the controller 46 can rely on and respond to a predefined signal that switches the audio event device (e.g., radio) 60 to quiet. See p. 5, ll. 15-21. The skilled artisan would recognize that the user cannot hear important announcements on the radio when the radio is switched to quiet. Thus, Schwenzer suggests that the audio event indication signal can be produced prior to the audio event in the form of important radio announcements (or a phone call). The skilled artisan would appreciate that this allows the controller 46 to switch the blower to the noise reducing airflow rate just prior to the audio event so that none of the important radio announcements (or phone conversation) is disrupted by the blower—which is the stated intention and desired result of Schwenzer.
Drees explains (a) the interference caused by a blower producing a high noise airflow rate while a user is listening to the audible outputs of driver assistance systems, and (b) the desirability of automatically reducing the blower airflow rate at the time of such audio events. See ¶¶ 0002-0005, 0008-0010. Drees teaches that one such driver assistance system is a parking distance control (PDC) that produces audio warnings to aid a vehicle driver during parking. See ¶¶ 0011, 0017, 0022-0023. Drees further teaches that the disclosed invention can be used with other systems that support driving safety. See ¶ 0018. These teachings of Drees are very similar to those of Suzuki et al. and Schwenzer. However, Drees explains that the concern with high blower noise pertains to more than just audio events in the form of phone conversations or audio outputs from an audio entertainment device—it also pertains to other audio events in the form of audio outputs produced by driver assistance systems that support driving safety. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to various remote sources and produces a variety of audio events, including phone conversations as well as the communication of driving directions and other navigational information that assists the driver and supports driving safety.
Drees teaches a vehicle HVAC noise control system, comprising: 
A blower (or fan) providing a plurality of airflow rates for air flowing into the passenger compartment. See ¶¶ 0001-0003, 0008-0010, 0015-0017, 0019, 0021-0022. The blower is integrated in an air conditioning system or a heating device. See ¶¶ 0002, 0010. 
An audio event device configured to electronically produce an audio event to the passenger compartment. Specifically, the audio event device is at least one driver assistance system such as a parking distance control (PDC) that produces audio warnings. See ¶¶ 0003, 0008-0009, 0011, 0017, 0022-0024. The audio event device can also be any other system that supports driving safety. See ¶ 0018.
A controller that controls operation of the blower initially at an operating airflow rate, that switches the blower to a noise reducing airflow rate in response to a predefined input signal from the audio event device indicating that the audio event device is activated (i.e., the audio event device is in the process of producing the audio event in the form of the audio warnings), and that switches the blower back to the operating airflow rate upon the conclusion of the audio event.. See ¶¶ 0008-0009, 0011-0012, 0017, 0019, 0021-0024.
Kim explains (a) the advantages of a hands-free phone system that enables a vehicle occupant to make and receive phone calls without physically holding a mobile phone; (b) the interruption/disruption caused by a blower producing a high noise airflow rate while a user is making a phone call, and (c) the desirability of automatically reducing the blower airflow rate at the time of such audio events. See the “BACKGROUND-ART” and “TECH-PROBLEM” sections. These teachings of Kim are very similar to those of Suzuki et al., Schwenzer and Drees. However, Kim adds an explanation concerning the well-known use of a hands-free phone system that links to a mobile phone. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to various remote sources including a mobile phone.
Kim teaches a vehicle HVAC noise control system comprising a controller 25 that (a) receives inputs from a hands-free phone system 10 (i.e., an audio event device) indicating that a call is initiated and that the call is ended, (b) switches a blower motor 21 to a noise reducing speed in response to the input indicating that a call is initiated (i.e., an audio event), and (c) restores the blower motor 21 to the previous speed in response to the input indicating that the call is ended. See Figs. 1-2; the 1st to 3rd and 6th to 15th paragraphs of the “TECH-SOLUTION” section. Kim also teaches that the controller 25 does not change the speed of the blower motor 21 (and, thus, the airflow rate of the blower), in response to the input indicating that a call is initiated, when the current airflow rate is not greater than a predetermined limit. See the “no” result of step S30 in Fig. 2; the 8th and 14th paragraphs of the “TECH-SOLUTION” section. Kim further teaches that, when the call is ended, the controller 25 controls the blower motor 21 such that airflow increases linearly and returns to the previous level after a certain period of time, i.e., the controller delays full restoration of the airflow rate for a predetermined period of time after conclusion of the audio event. See the 11th and 15th paragraphs of the “TECH-SOLUTION” section.
Noso et al. explains (a) the well-known use of a voice recognition system to operate various vehicle components, (b) the need to ensure correct recognition of voice commands, (c) the interference caused by sounds from an audio entertainment device and/or a blower producing a high noise airflow rate while a user is issuing voice commands, and (c) the desirability of automatically reducing the sound level of the audio entertainment device and/or the blower airflow rate at the time of such audio events. See col. 1, l. 5 to col 2, l. 35. These teachings of Noso et al. are very similar to those of Suzuki et al., Schwenzer, Drees and Kim. However, Noso et al. adds an explanation concerning the well-known use of a voice recognition system to operate a variety of vehicle components, and the need to ensure correct recognition of voice commands. These teachings are pertinent to Campbell et al., which uses a voice (speech) recognition system to operate a variety of vehicle components including an HVAC system, a hands-free phone system, and a navigation system.
Noso et al. teaches a voice response control unit 3 that controls a voice recognition unit 4 in response to an input from a start switch 31 (operated by the vehicle operator to signal the intent to use the voice recognition system) and that also reduces the airflow rate of a fan of an air conditioner 1 and the volume of a radio 2 when the voice recognition system is in use. See Fig. 1; col. 3, l. 26 to col. 4, l. 55.
From the teachings of Suzuki et al., Schwenzer, Drees, Kim and Noso et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Campbell et al. by configuring the controller to control operation of the blower initially at an operating airflow rate and switch to the blower to a noise reducing airflow rate in response to a signal from one or more of the audio devices indicating it will subsequently produce an audio event, such that the audio event occurs after the switching of the blower to the noise reducing airflow rate. The skilled artisan would have modified Campbell et al. in this way in order to reduce the noise intensity in the passenger compartment and, thus, make it easier for an occupant to hear and understand audio outputs from the audio devices. Further, as explained above in connection with the teachings of Suzuki et al. and Schwenzer, the skilled artisan would appreciate that it is desirable to provide the audio event indication signal just prior to the audio event(s) because this allows the controller to switch the blower to the noise reducing airflow rate just prior to the audio event(s) so that no portion of the audio event is disrupted by the blower—which is the stated intention and desired result of Suzuki et al., Schwenzer, Drees, Kim and Noso et al.

Display of Noise Reducing Airflow Rate
With respect to claims 1, 21 and 25, Campbell et al. fails to teach that the controller controls a display to indicate that the blower is operating at the noise reducing airflow rate. However, the skilled artisan would appreciate that an automobile typically has an instrument panel that includes an indicator or display for producing an indication of the airflow rate at which the blower is currently operating.
For example, Bowden et al. teaches an instrumentation module 126 that combines a driver information center 127, an audio system 129, and a climate control system 130, wherein the driver information center 127 includes a digital display 128 having a blower speed indicator 198 that indicates the airflow rate at which a blower system 144 is currently operating. See Figs. 11-12B; ¶¶ 0058-0059, 0061. As shown in Fig. 4, the blower speed indicator 198 has four of six bars illuminated, indicating a certain blower airflow rate. If the blower speed was reduced (e.g., to a noise reducing airflow rate), then fewer than four bars would be illuminated in the indicator 198.
	Asai et al. teaches an air conditioning control/display panel 36 having blower control switches 42a-42e for setting a blower 8 in an off condition and at various airflow rates, and further having an automatic mode selection switch 43 for activating an automatic mode in which a controller 29 automatically controls the blower 8. See Figs. 1-2; See ¶¶ 0092, 0100-0101, 0103, 0107-0109. Asai et al. further teaches that the controller 29 automatically stops the blower 8 in a certain situation to eliminate the blower noise (extreme blower noise reduction) and informs the vehicle operator by turning on indicators 42a’, 43a associated with the blower control switch 42a and automatic mode selection switch 43. See Figs. 2 and 3; ¶¶ 0119, 0142-0145. 0240. Thus, Asai et al. teaches that it was known to inform an operator that a blower has been switched to an off state, for the purpose of noise reduction, by controlling a display to produce an indication that the blower is in the noise reduction state.
	From the teachings of Bowden et al. and Asai et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Campbell et al. by providing a display for producing an indication of the airflow rate at which the blower is currently operating—including an indication of the noise reducing airflow rate—because this provides beneficial information to the vehicle operator and enables the vehicle operator to intervene when necessary/desired.

Air Handler
With respect to the air handler required by claims 1, 21 and 25, Campbell et al. has an HVAC system which inherently includes an air handler. Further, Suzuki et al. teaches air handler 2 connected to passenger compartment 1 and operably connected to blower 4. See Fig. 2; p. 2, ll. 19-27. Schwenzer teaches air handler 2 connected to passenger compartment 6 and operably connected to blower 40. See Fig. 1, p. 7, ll. 14-22. Fig. 1 of Kim illustrates an HVAC unit 20 having the blower motor 21 operably connected to an air handler.

Intelligent Transportation System
With respect to claim 21, the control system 106 of Campbell et al. constitutes an intelligent transportation system, as broadly defined, which comprises a GPS and issues audible navigation instructions. 

Dependent Claims
With respect to claim 2, Campbell et al. discloses a navigation system including the control system 106 and the PND 116b. Further, as explained above in connection with the teachings of Suzuki et al. and Schwenzer, the skilled artisan would appreciate that it is desirable to provide the audio event indication signal just prior to the audio event(s) because this allows the controller to switch the blower to the noise reducing airflow rate just prior to the audio event(s) so that no portion of the audio event is disrupted by the blower—which is the stated intention and desired result of Suzuki et al., Schwenzer, Drees, Kim and Noso et al. Producing the indication signal just prior to the audio event(s) meets the broadly defined “at a time interval before” limitation of claim 2.
With respect to claim 3, Campbell et al. discloses that the control system 106 comprises the hands-free communication device 120 wirelessly linked to the mobile phone 116a, with the hands-free communication device 120 being connected to the speech recognition device 136 that performs voice recognition interaction (receipt and interpretation of voice commands). Further, Schwenzer discloses that the operator can send an input signal to the controller 46 via a known input device 62, including speech input. See Fig. 1; p. 6, ll. 18-28; p. 9, ll. 31-35; p. 10, ll. 13-17. 
With respect to claim 4, Campbell et al. discloses that the control system 106 comprises the speech recognition device 136 that allows the user to input voice commands (in a hands-free manner) via the audio input device (e.g., microphone) 128, which voice commands include a command to dial a phone number stored in a phone book to thereby initiate a phone call using the mobile phone 116a, and a command to call a phone number associated with the sender of a text message (received via the mobile phone 116a) to thereby initiate a phone call using the mobile phone 116a. The audio input device 128 and/or the speech recognition device 136 constitutes a manual voice recognition control, as broadly claimed, that functions to send voice recognition signals to the control system 106. The voice commands are necessarily received by the audio input device 128 prior to the processing of these voice commands by the speech recognition device 136 and prior to the processing of voice recognition interaction by the control system 106 based upon the processed voice commands. Further, the voice response control unit 3 of Noso et al. includes a delay circuit 32 that generates a control signal 320 a predetermined time after a start signal 310 is received from the start switch 31, wherein the delayed control signal 320 places the voice recognition unit 4 into a condition awaiting a voice instruction from the vehicle operator. See Fig. 1; col. 3, l. 26 to col. 4, l. 55. Thus, the start signal 310 is received at a time interval before the voice recognition unit 4 is placed in a condition such that it is able to produce an audio event (i.e., the reception of a voice instruction).
With respect to claim 11, Kim further teaches that, when the call is ended, the controller 25 controls the blower motor 21 such that airflow increases linearly and returns to the previous level after a certain period of time, i.e., the controller delays full restoration of the airflow rate for a predetermined period of time after conclusion of the audio event. See the 11th and 15th paragraphs of the “TECH-SOLUTION” section. The skilled artisan would appreciate that this delayed restoration of the airflow rate provides for a less harsh rise in noise level and, thus, a less annoying/disruptive experience for vehicle occupants.
With respect to claim 14, Schwenzer discloses that the controller 46 can reduce the air throughput of individual air duct outlets leading to the passenger compartment 6, and specifically air ducts that deliver air toward windows, so that the noise within the passenger compartment is reduced and the vehicle operator is able to better understand important traffic announcement, with sensors being used to enable the controller to accomplish such localized control in addition to switching the blower 40 to the noise reducing airflow rate. See col. 3, l. 27 to col. 4, l. 5; col. 9, ll. 1-4 and 16-29; p. 10, ll. 3-11. As shown in Fig. 1, adjustable air flaps 52, 54, 56 are operated by the controller 46 to selectively control the airflow through individual air duct outlets 34, 36, 38. See p. 1, ll. 8-30; p. 7, ll. 18-22; p. 7, l. 39 to p. 8, l. 3; p. 9, ll. 1-4 and 16-29. 
With respect to claim 15, Suzuki et al. teaches a controller 91 that controls the temperature within a passenger compartment 1 based on a temperature difference between a temperature set by a temperature control switch 41 and a current temperature detected by a passenger compartment temperature sensor 31, with the controller 91 altering a position of a mixing door 5c to achieve the desired temperature. See Figs. 2 and 3; p. 1, ll. 1-7; p. 2, l. 24 to p. 3, l. 12; p. 3, l. 25 to p. 4, l. 24. Further, Schwenzer teaches that the controller 46 controls the temperature within the passenger compartment based on the temperature set by a rotary temperature switch (i.e., temperature control). See p. 1, ll. 8-38; p. 7, ll. 8-12 and 24-30. The controller 46 relies upon an interior temperature sensor 14 for detecting the current temperature of the passenger compartment 6 as well as an outside temperature sensor 10, and alters a position of a mixing door 50 to achieve the desired temperature. See p. 1, ll. 21-30; p. 4, l. 31 to p. 5, l. 13; p. 7, l. 14 to p. 8, l. 5. The skilled artisan would appreciate that such temperature-based control provides for accurate control of the passenger compartment temperature according to the desires of the vehicle operator.
With respect to claims 16 and 23, Campbell et al. teaches the audio output device 130 in the form of a speaker, which produces audio outputs including audible navigation instructions (audio events) produced by the text-to-speech device 138. Also, Suzuki et al. teaches the speaker 54 that produces audio outputs (audio events) during phone conversations. Further, Schwenzer teaches the audio event device 60 in the form of an audio entertainment device (e.g., radio) for producing audio traffic announcements as well as other conventional audio entertainment output. Such a device inherently includes an audio speaker for producing the audio output.
With respect to claim 22, Suzuki et al., Schwenzer, Drees, Kim and Noso et al. teach controlling the blower to switch back to the operating airflow rate upon conclusion of the audio event.
With respect to claim 26, Campbell et al. discloses a navigation system including the control system 106 and the PND 116b, which navigation system is connected to the speech recognition device 136 that performs voice recognition interaction (receipt and interpretation of voice commands).
With respect to claim 27, Schwenzer teaches that the control system includes the audio event device (e.g., radio) 60 that produces audio traffic announcements. Such announcements relate to road conditions, i.e., the traffic conditions on the road. Further, Campbell et al. discloses that the control system 106 may receive weather information from a remote source, with the method 1400 shown in Fig. 14 being used to determine the safest route of travel. See ¶ 0095. The method 1400 is disclosed as issuing a warning signal (step 1406), and as displaying related information to the user (step 1410). See ¶¶ 0091-0092, 0094. The skilled artisan would appreciate that, in adapting the method 1400 in the manner discussed in ¶ 0095, it would be desireable to communicate warning messages to the user concerning dangerous weather information so that the user will be encouraged to follow the safest route of travel. In addition, the skilled artisan would appreciate that it was well-known to enhance the functioning of GPS devices (such as the navigation system of Campbell et al.) by providing sources of road condition data (e.g., traffic, construction, etc.) to enable the determination of the best and fastest route to a given destination. 

GROUND 3:  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. in view of Suzuki et al., Schwenzer, Drees, Kim, Noso et al., Bowden et al. and Asai et al. (GROUND 2) and further in view of Hegar et al.
As explained in GROUND 2, Kim teaches that, when the call is ended, the controller 25 controls the blower motor 21 such that airflow increases linearly and returns to the previous level after a certain period of time, i.e., the controller delays full restoration of the airflow rate for a predetermined period of time after conclusion of the audio event. See the 11th and 15th paragraphs of the “TECH-SOLUTION” section. The skilled artisan would appreciate that this delayed restoration of the airflow rate provides for a less harsh rise in noise level and, thus, a less annoying/disruptive experience for vehicle occupants.
	Hegar et al. teaches a controller 80 that switches a blower 115 to a noise reducing airflow rate when (a) a door sensor 45 senses that a door is open, (b) an engine sensor 55 senses that an engine is at a high load or has just started, or (c) a position sensor 65 senses that the vehicle is close to a building or other structure. See Figs. 2 and 3; ¶¶ 0014, 0019-0026, 0028, 0035-0037, 0040-0045. Hegar et al. further teaches that the controller 80 returns the blower 115 to the previous airflow rate after a delay of a predetermined time interval. See ¶ 0051.
	From the teachings of Kim and Hegar et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Campbell et al. by delaying the return of the blower to the operating airflow rate by a predetermined time interval because this prevents undesirable repeated switching back and forth between airflow rates due to slight variations in the input signals.

Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

See the discussion of the teachings of Burnus, DeLine et al., Hoyle et al., Schneiker et al. and Takeshige et al. in items 78-82 (pp. 32-33) of the prior Office action mailed on June 29, 2021.

Patentable Subject Matter
Claims 5 and 17 are allowed.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.

Claim 18 would be allowable if amended to overcome the rejection under 35 U.S.C. 112(b).

The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 13, Campbell et al. teaches the speech recognition device 136 that allows the user to input voice commands (in a hands-free manner) via an audio input device 128 in the form of a microphone. Suzuki et al. teaches the wireless communication device (WCD) 51 having a microphone 53 mounted in the passenger compartment 1 for making phone calls. Schwenzer teaches the adjustable air flaps 52, 54, 56 operated by the controller 46 to selectively control the airflow through individual air handler outlets, such that airflow is reduced through outlets that deliver air toward windows in order to reduce the noise within the passenger compartment and enable the vehicle occupant to better hear/understand important announcements. However, the prior art of record fails to teach a controller that controls an air handler to selectively direct air away from a microphone in response to audible inputs being provided to the microphone.
With respect to claim 17 (and its dependent claims 5 and 18), Noso et al. teaches the embodiment of Figs. 7-8 in which the voice response control unit 3 controls a voice recognition unit 4 in response to an input from a start switch 31 (operated by the vehicle operator to signal the intent to use the voice recognition system) and that also controls a window actuator 20 to close a window for reduced noise when the voice recognition system is in use. Burnus teaches a vehicle including a sliding roof (i.e., roof window) 3, a blower 4 and a controller 5, wherein the controller 5 reduces the airflow rate of the blower 4 when it detects that the sliding roof 3 undergoes a closing operation. However, the prior art of record fails to teach a controller operatively connected to a blower, a speed sensor and a window sensor such that the controller controls operation of the blower initially at an operating airflow rate and switches the blower to a noise reducing airflow rate in response to (a) receiving a signal from the window sensor of the window indicating that the window is partially open or fully open and (b) receiving a signal from the speed sensor that the vehicle speed is less than five miles per hour, wherein the controller assumes an audio event is about to occur based on the signals from the window sensor and the speed sensor, with the audio event occurring thereafter.

Response to Arguments
Applicant’s arguments filed on September 26, 2022 have been fully considered. 

Applicant argues that the claims have been amended to overcome the objections thereto. The examiner agrees except for the informality in claim 14 noted above.

Applicant argues that claim 10 has been canceled and claims 18 and 22 have been amended to overcome the previous rejection under 35 USC 112(a). The examiner concurs so the rejection is withdrawn.

Applicant argues that the claims have been amended to place them into compliance with 35 USC 112(b). The examiner disagrees for the reasons given above.

With respect to GROUND 2, applicant argues that Campbell et al. is limited to manual control of the HVAC system including its blower. This argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. GROUND 2 relies upon Suzuki et al., Schwenzer, Drees, Kim and Noso et al. to establish that it was known in the art, before the effective filing date of the claimed invention, to switch a blower to a noise reducing airflow rate in order to reduce the noise intensity in the passenger compartment and, thus, make it easier for an occupant to both deliver audio inputs (by speaking) to audio devices and hear/understand audio outputs from audio devices. The skilled artisan would have modified Campbell et al. to include such functionality in order to reduce the noise intensity in the passenger compartment and, thus, make it easier for an occupant to hear and understand audio outputs from the audio devices. Further, modifying Campbell et al. in this way does not mean that the manual control of the HVAC system is to be eliminated. Rather, the user would still be free to engage in manual control during normal operation, while the controller would be used to reduce the airflow rate in those special instances when it is desireable to make it easier for an occupant to both deliver audio inputs (by speaking) to audio devices and hear/understand audio outputs from audio devices.


With respect to GROUND 2, applicant argues that the teaching of Suzuki et al., Schwenzer, Drees, Kim and Noso et al. to use a controller to switch the blower to a noise reducing airflow rate is in direct conflict with the manual control of Campbell et al. The examiner disagrees. Campbell et al. has a control system that can be modified to provide the functionality taught by Suzuki et al., Schwenzer, Drees, Kim and Noso et al., and doing so does not require the elimination of the manual control of Campbell et al. See the further explanation above.

With respect to GROUND 2, applicant argues that the rejection fails to provide a reason for combining Campbell et al. with Suzuki et al., Schwenzer, Drees, Kim and Noso et al. The examiner disagrees. The rejection shows how the teachings of Suzuki et al., Schwenzer, Drees, Kim and Noso et al. relate to those of Campbell et al., and explains specific teachings found in Suzuki et al., Schwenzer, Drees, Kim and Noso et al. that would have led the skilled artisan to incorporate the functionality taught by these references into the control system of Campbell et al.

With respect to GROUND 2, applicant argues that Bowden et al. teaches away from a combination with Campbell et al. because Bowden et al. eliminates pushbuttons whereas Campbell et al. relies upon pushbuttons. This argument fails because the skill artisan is capable of selecting between alternative designs known in the art based upon their known advantages and disadvantages. Further, Bowden et al. is concerned with retaining similar pushbutton control and functionality. Thus, the teachings of Bowden et al. are clearly applicable to Campbell et al.

With respect to GROUND 2, applicant argues that Asai et al. teaches switches with display portions/areas which differs from the type of display used by Campbell et al. This argument fails because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Asai et al. teaches the display of information that is beneficial to the user. The skilled artisan would appreciate that such a teaching can be applied to the display used by Campbell et al.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). 

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail7 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/  Russell D. Stormer  Primary Examiner

	/GAS/, Gay Ann Spahn, Supervisory Primary Examiner, Art Unit 3993	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s amendment does not comply with 37 CFR 1.173 because “door” appears in patent claim 14 (see line 4).
        2 A translation was included with the Information Disclosure Statement (IDS) filed on January 8, 2020. The examiner has provided a more legible translation.
        3 Also published as JP S64-9016 A.
        4 A translation was included with the IDS filed on January 8, 2020. The examiner has provided a more legible translation, which will be cited by the examiner.
        5 A translation was included with the IDS filed on January 8, 2020. The examiner has provided a more legible translation.
        6 Unless otherwise noted, all citations are to the translation provided by the examiner. Line 1 on p. 1 is considered to be the line that follows the paragraph number [0001].
        7 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.